
	

114 S3271 IS: Workforce Advance Act
U.S. Senate
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3271
		IN THE SENATE OF THE UNITED STATES
		
			July 14, 2016
			Mr. Bennet (for himself and Mr. Hatch) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To amend the Carl D. Perkins Career and Technical Education Act of 2006 regarding dual or
			 concurrent enrollment programs and early college high schools.
	
	
		1.Short title
 This Act may be cited as the Workforce Advance Act.
		2.Amendments to the Carl D. Perkins Career and Technical Education Act of 2006
 (a)DefinitionsSection 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302) is amended—
 (1)paragraph (7)— (A)in subparagraph (A), by inserting opportunities, after regarding career awareness; and
 (B)by amending subparagraph (B) to read as follows:  (B)provides information to students (and parents, as appropriate) with respect to career options, financial aid, job training, and secondary and postsecondary education options, including baccalaureate degree programs, dual or concurrent enrollment programs, and early college high schools, as appropriate.;
 (2)by redesignating paragraph (10), paragraphs (11) through (23), and paragraphs (24) through (34), as paragraph (11), paragraphs (14) through (26), and paragraphs (28) through (38), respectively;
 (3)by inserting after paragraph (9) the following:  (10)Credit Transfer AgreementsThe term ‘credit transfer agreement’ refers to an opportunity for secondary school students to be awarded transcripted postsecondary credit, supported with formal agreements among secondary and postsecondary education systems or different levels within postsecondary systems, such as dual enrollment, dual credit, 2-year to 4-year college articulation agreements, or articulated credit, which may include credit awarded for performance on technical assessments.; 
 (4)by inserting after paragraph (11), as redesignated by paragraph (1), the following:  (12)Dual or concurrent enrollmentThe term dual or concurrent enrollment means a dual or concurrent enrollment program as defined in section 8101 of the Elementary and Secondary Education Act of 1965.
 (13)Early college high schoolThe term ‘early college high school’ has the meaning given that term in section 8101 of the Elementary and Secondary Education Act of 1965.
						; and
 (5)by inserting after paragraph (26), as redesignated by paragraph (2), the following:  (27)Pre-apprenticeship programThe term pre-apprenticeship program means a program or set of strategies that—
 (A)is designed to prepare individuals to enter and succeed in a registered apprenticeship program; (B)is carried out in partnership with at least 1 sponsor of a registered apprenticeship program; and
 (C)includes each of the following elements: (i)Training (including a curriculum for the training), aligned with industry standards and reviewed and approved annually by sponsors of the registered apprenticeships within the documented partnership, that will prepare individuals by teaching the skills and competencies needed to enter one or more registered apprenticeship programs.
 (ii)Provision of hands-on training and theoretical education to individuals that— (I)accurately simulates the industry and occupational conditions of the registered apprenticeship program described in subparagraph (B);
 (II)is carried out in a manner that includes proper observation of supervision and safety protocols; and
 (III)is carried out in a manner that does not displace a paid employee. (iii)A formal agreement with a sponsor of a registered apprenticeship program that would enable participants who successfully complete the pre-apprenticeship program to enter directly into the registered apprenticeship program (if a place in the program is available), and includes agreements concerning earning credit recognized by a postsecondary educational institution for skills and competencies acquired during the pre-apprenticeship program..
 (b)Local reportingSection 113 (20 U.S.C. 2323) of the Carl D. Perkins Career and Technical Education Act of 2006 is amended—
 (1)in subsection (b)(4)(C)— (A)in clause (i), by inserting before the period at the end and in the case of an eligible recipient that is a local educational agency, the data described in clause (iii);
 (B)by redesignating clauses (iii) through (v) as clauses (iv) and (vi), respectively; (C)in clause (ii), by striking clauses (iii) and (iv) and inserting clauses (iv) and (v); and
 (D)by inserting after clause (ii) the following:  (iii)Secondary school reportingEach eligible recipient that receives an allocation described in section 112, and is a secondary school, shall report—
 (I)the number and percentage of students enrolled in, and the number and percentage of students completing, career and technical education courses as part of a dual or concurrent enrollment program or an early college high school;
 (II)the number and percentage of students whose tuition and fees in a dual or concurrent enrollment or early college high school were paid in part or in full using funding under this Act, and the per-pupil amount per such student, if applicable; and
 (III)the number of teachers receiving support from funding under this Act to obtain required credentials, as described under section 135(c)(21), and the per-teacher amount of such support, if applicable.; and
 (2)in subsection (c)(1)— (A)in subparagraph (A), by striking and after the semicolon;
 (B)in subparagraph (B), by striking the period at the end and inserting ; and; and (C)by adding at the end the following:
						
 (C)the information reported under subsection (b)(4)(C)(iii).. (c)National activitiesSection 114(d) (20 U.S.C. 2324(d)) of the Carl D. Perkins Career and Technical Education Act of 2006 is amended—
 (1)in paragraph (4)(A)— (A)by redesignating clause (iv) as clause (v);
 (B)in clause (iii)— (i)in subclause (II), by striking and after the semicolon; and
 (ii)by adding at the end the following:  (IV)activities and strategies to provide teachers, principals, or other school leaders with opportunities to complete coursework or acquire skills, credentials, or certifications required to educate students in postsecondary career and technical education course­work as part of a career and technical education program through early college high school or dual or concurrent enrollment programs;; and
 (C)by inserting after clause (iii) the following:  (iv)to carry out evidence-based research and evaluation for the purpose of developing, improving, and identifying the most successful methods, best practices, and models for providing dual or concurrent enrollment programs, early college high schools, and other opportunities for students to earn postsecondary career and technical education credit while still in high school as part of career and technical education programs; and; and
 (2)in paragraph (5)— (A)by inserting or eligible recipient after upon request of a State; and
 (B)by inserting , including for providing and integrating dual or concurrent enrollment, early college high schools, pre-apprenticeship programs, and other opportunities for secondary students to earn postsecondary education credit, in career and technical educational programs after under this Act.
 (d)State planSection 122(c) of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2342) is amended—
 (1)in paragraph (1)— (A)in subparagraph (I)—
 (i)in clause (ii), by striking and after the semicolon; (ii)in clause (iii), by inserting and after the semicolon; and
 (iii)by adding at the end the following:  (iv)that allow secondary school students to earn postsecondary credit, such as through dual or concurrent enrollment and early college high schools, including how, if applicable, funds will be used to provide assistance to local educational agencies and students to defray the costs of postsecondary courses (such as tuition, fees, and textbooks), particularly for students who are underrepresented in higher education; 
 (B)in subparagraph (K), by striking and after the semicolon; (C)in subparagraph (L), by adding and after the semicolon; and
 (D)by adding at the end the following:  (M)how the eligible agency will enable or support the development and implementation of dual or concurrent enrollment or early college high school career and technical education opportunities as part of a career and technical education program, and ensure the dual or concurrent enrollment credit transferability toward a postsecondary education credential or degree;; and
 (2)in paragraph (2)— (A)in subparagraph (F), by striking and after the semicolon;
 (B)in subparagraph (G), by adding and after the semicolon; and (C)by adding at the end the following:
						
 (H)provides teachers, principals, or other school leaders with the skills, coursework, credentials, or certifications required to educate students in postsecondary career and technical education coursework through early college high school or dual or concurrent enrollment programs;.
 (e)State leadership activitiesSection 124 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2344) is amended—
 (1)in subsection (b)— (A)in paragraph (8), by striking and after the semicolon;
 (B)in paragraph (9), by striking the period at the end and inserting ; and; and (C)by adding at the end the following:
						
 (10)the development and dissemination of model articulation agreements and memoranda of understanding to support local educational agencies, secondary schools, and postsecondary institutions with the process of arranging such agreements and memoranda.; and
 (2)in subsection (c)— (A)in paragraph (2), by inserting statewide before articulation agreements;
 (B)in paragraph (10)(A)(ii), by inserting , including the development of dual or concurrent enrollment or early college high school programs after education and training;
 (C)in paragraph (16)(B), by striking and after the semicolon; (D)in paragraph (17), by striking the period at the end and inserting a semicolon; and
 (E)by adding at the end the following:  (18)supporting, facilitating, or providing dual or concurrent enrollment or early college high school career and technical education opportunities as part of a career and technical education program in secondary schools (particularly for students who are underrepresented in higher education and students in areas with limited access to higher education course, including rural communities), which may include providing distance learning or interactive video conferencing, or paying for the costs of tuition, fees, and books;
 (19)developing, or assisting local educational agencies in developing, strategies that provide teachers, principals, or other school leaders with the skills, coursework, credentials, or certifications required to educate students in postsecondary career and technical education coursework through early college high school or dual or concurrent enrollment programs; and
 (20)developing, or assisting local educational agencies and postsecondary institutions in developing, processes and agreements to provide secondary and postsecondary education credit for apprenticeships and work-based learning experiences..
 (f)Local planSection 134(b)(3) of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2354(b)(3)) is amended—
 (1)in subparagraph (D), by striking and after the semicolon; (2)in subparagraph (E), by adding and after the semicolon; and
 (3)by adding at the end the following:  (F)provide secondary school students with opportunities for dual or concurrent enrollment, early college high school, or other opportunities to earn postsecondary career and technical education credit, if applicable;.
 (g)Local uses of fundsSection 135 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2355) is amended—
 (1)in subsection (c)— (A)in paragraph (19)(D) by striking and after the semicolon;
 (B)by redesignating paragraph (20) as paragraph (22); and (C)by inserting after paragraph (19) the following:
						
 (20)to support career and technical education dual or concurrent enrollment courses or career and technical education courses in early college high schools as part of a career and technical education program in accordance with subsection (d), including using funds for the costs associated with dual or concurrent enrollment or early college high school career and technical education courses for eligible students, which, if identified in the needs assessment, may include paying for—
 (A)the costs of tuition, fees, books, and required instructional materials for eligible students in a relevant career and technical education course or program; and
 (B)support services, including transportation costs to and from such courses or programs for eligible students;
 (21)to support activities and strategies that provide teachers, principals, or other school leaders with the skills, postsecondary coursework, credentials, or certifications, required to educate students in postsecondary career and technical education coursework as part of a career and technical education program through dual or concurrent enrollment programs or early college high school, in accordance with subsection (d); and;
 (2)by redesignating subsection (d) as subsection (e); and (3)by adding after subsection (c) the following:
					
						(d)Special rules
 (1)For purposes of subparagraphs (A) and (B) of subsection (c)(20)— (A)an eligible recipient may use not more than a total of 15 percent of funds received under this part to support the activities described in subparagraphs (A) and (B) of subsection (c)(20), in the aggregate, unless an eligible recipient—
 (i)receives approval from the State, in which case the eligible recipient may use not more than a total of 25 percent of such funds for such activities, in the aggregate; or
 (ii)is a rural local educational agency with a locale code 32, 33, 41, 42, or 43, or an educational service agency representing rural local educational agencies with locale codes 32, 33, 41, 42, or 43, and receives approval from the State, in which case the eligible recipient may use not more than a total of 40 percent of such funds for such activities, in the aggregate;
 (B)in order to use funds under this Act for activities described in subparagraph (A) or (B) of subsection (c)(20), an eligible recipient must demonstrate that not less than 50 percent of any individualized student expenses for such activities are being met—
 (i)by funds other than those provided under this Act; (ii)through in-kind tuition reduction; or
 (iii)through a combination of the methods described in clauses (i) and (ii); and (C)the term eligible student means a secondary school student who is eligible for a free or reduced price lunch under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.).
 (2)As part of the activities described in subsection (c)(21), an eligible recipient may use not more than 40 percent of funds received under this part to pay the costs of the tuition and fees for a secondary school teacher employed, at the time such funds are used, in a school served under part A of title I of the Elementary and Secondary Education Act of 1965 in order to enable that teacher to meet the requirements (including by completing postsecondary education coursework or professional development) to teach dual or concurrent enrollment or early college high school career and technical education courses as part of a career and technical education program that is offered or will be offered in such school.
 (3)Notwithstanding paragraphs (1) and (2), activities that are a permissible use of such funds under a provision of this Act other than subparagraphs (A) and (B) of subsection (c)(20) and subsection (c)(21) shall not be subject to the spending caps under this subsection.
							.
				
